Opinion by
Lawrence, J.
The record disclosed that three importations of plywood were entered at certain unit prices, less 2 percent cash discount, less 5 percent commission. The merchandise was appraised at the entered unit prices^ less 2 percent cash discount, but the commission of 5 percent was disallowed. At the hearing the petitioner testified that he did not believe the 5 percent commission was dutiable because it was a buying commission and that he honestly felt that said commission was deductible. Upon the record presented, the court was satisfied that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.